IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 13, 2009
                                     No. 07-60936
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

EUGENIO RAMIREZ-MENA

                                                   Petitioner

v.

ERIC J. HOLDER, U.S. ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A27 180 -029


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
       Eugenio Ramirez-Mena (Ramirez) petitions for review of the final order of
the Board of Immigration Appeals (BIA) summarily dismissing his appeal from
the Immigration Judge’s (IJ) order finding him removable and granting
voluntary departure. He also petitions for review of the BIA’s order denying his
motion to reopen removal proceedings. However, Ramirez has abandoned any
challenge to the BIA’s October 29, 2007, summary dismissal of his appeal by
failing to brief it. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003)

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 07-60936

(citing Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987)).
      The BIA denied the motion to reopen on the ground that Ramirez had
overstayed his period of voluntary departure and therefore was statutorily
ineligible for the relief sought. See 8 U.S.C. § 1229c(d). We review the BIA’s
denial of a motion to reopen for abuse of discretion. Banda-Ortiz v. Gonzales,
445 F.3d 387, 388 (5th Cir. 2006).
      Ramirez contends that the BIA erred in denying his motion to toll the
voluntary departure period, which he filed contemporaneously with his motion
to reopen. The applicable statutory and regulatory provisions, however, make
clear that the BIA was without authority to extend the voluntary departure
period beyond the 60 days already granted. See Dada v. Mukasey, 128 S. Ct.
2307, 2316 (2008); 8 U.S.C. § 1229c(b); 8 C.F.R. § 1240.26(f); see also
Banda-Ortiz, 445 F.3d at 391. Ramirez did not seek to withdraw his request for
voluntary departure prior to the expiration of the voluntary departure period.
See Dada, 128 S. Ct. at 218-20. The BIA’s denial of the motion to stay or extend
the voluntary departure period was not error.
      Ramirez became ineligible for the relief he sought, adjustment of status
and cancellation of removal, because he failed to depart the United States within
the 60-day voluntary departure period, which expired while his motion to reopen
was pending.     See § 1229c(d)(B).   Accordingly, the BIA did not abuse its
discretion in denying his motion to reopen. See Banda-Ortiz, 445 F.3d at 391;
§ 1229c(d)(B).
      PETITION FOR REVIEW DENIED.




                                       2